Citation Nr: 1606656	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  11-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to January 7, 2013, for service-connected anterior cruciate ligament (ACL) tear, status-post partial medial meniscectomy and ACL reconstruction, of the right knee.

2.  Entitlement to a rating in excess of 30 percent from March 1, 2014, for total right knee replacement.

3.  Entitlement to a rating in excess of 10 percent for service-connected left heel spurs with chronic plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980, and from February 1982 to May 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The record reflects the Veteran was subsequently assigned a temporary total rating for his right knee pursuant to 38 C.F.R. § 4.30, effective January 7, 2013 (the date he underwent total right knee replacement).  He was then assigned a 100 percent rating pursuant to Diagnostic Code 5055 effective March 1, 2013, with a 30 percent rating assigned from March 1, 2014.  The Board has construed the appellate issues on the title page to reflect this development.

As an additional matter, the Board notes the Veteran's Notice of Disagreement (NOD) also addressed entitlement to a rating in excess of 10 percent for right heel spurs with chronic plantar fasciitis, a rating in excess of 10 percent for right ankle capsulitis, and service connection for a left knee disorder; and such issues were included as part of the June 2011 Statement of the Case (SOC).  However, as part of his June 2011 Substantive Appeal, the Veteran affirmatively stated he only wanted to pursue his appeal regarding the right knee and left heel.  Consequently, these are the only issues over which the Board currently has jurisdiction.  See 38 C.F.R. §§ 20.200, 20.202 (2015).

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was accorded VA examination of his right knee and left heel in March 2011.  This is almost 5 years ago, and in the interim the Veteran has had a total right knee replacement.  A more current examination is indicated.  (It is observed the Veteran was examined for VA purposes after the surgery, in January 2014, but that appears to have been directed at the inquiry as to whether the right knee osteoarthritis that was the basis for the total replacement surgery was a progression of the service-connected right knee disorder.  No findings as to the current nature and severity of this disability appears to have been made as part of this report.)  

The evidence also reflects additional relevant medical records have been associated with the claims file, which have not been considered by the RO in connection with this appeal.  That review by the RO in the first instance should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his right knee and left heel since May 2011.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his right knee and left heel symptoms, and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected right knee and left heel.  The claims folder should be made available to the examiner for review before the examination.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the June 2011 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




